Citation Nr: 0127714	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-22 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1943 to May 1946 
and from February 1949 to February 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Columbia, South Carolina.

The Board notes that in the December 2001 written brief 
presentation, the veteran's representative raises a claim of 
entitlement to an increased rating for the veteran's service-
connected right jaw disorder and also raises a claim of clear 
and unmistakable error in a July 1958 RO rating decision that 
denied service connection for pes planus.  These matters have 
not been addressed by the RO.  Therefore, they are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision dated in July 1958, the RO denied 
service connection for pes planus and properly notified the 
veteran of the decision; he did not submit a notice of 
disagreement within one year of the notification letter.

2.  The evidence submitted subsequent to the July 1958 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.






CONCLUSION OF LAW

No new and material evidence has been received to reopen the 
claim of entitlement to service connection for pes planus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the veteran's claim to 
reopen, which was received long before that date.

The Board thus notes that via the statement of the case, the 
veteran was notified of the reason his claim was denied, the 
type of evidence needed to support his claim and of the laws 
and regulations governing service connection, to include 
based on aggravation.  He has further been provided with 
opportunity to testify at a personal hearing and to offer 
written argument in support of his claim.  He has received 
notice of the VCAA and provided with a time period in which 
to submit additional evidence in support of his claim.  The 
RO has already obtained all VA outpatient records identified 
as relevant by the veteran and the record also reflects 
inclusion of post-service private medical records.  The 
veteran has not identified additional evidence that could be 
obtained to support the reopening of his claim.  
Consequently, no further action is required to comply with 
the notice or duty to assist provisions of the VCAA and the 
implementing regulations.

Accordingly, the veteran will not be prejudiced as a result 
of the Board deciding this claim without first affording the 
RO an opportunity to consider the claim to reopen in light of 
the regulations implementing the VCAA, which were published 
after the RO's most recent consideration of the veteran's 
claim to reopen.  A remand for RO consideration of the claim 
to reopen in light of the implementing regulations would 
serve only to further delay resolution of the veteran's claim 
with no benefit flowing to the veteran.  

With respect to the merits of the veteran's claim to reopen, 
the record reflects that symptomatic, second degree pes 
planus was found on the veteran's examination for entrance 
onto active duty in October 1943.  A report of examination 
completed in May 1946 again notes second degree, symptomatic 
pes planus.  A report of medical examination completed in 
February 1952 notes first degree flat feet.  Otherwise, 
service medical records are negative for evidence of pes 
planus.  The report of examination at discharge in 1958 notes 
that the veteran's feet were found to be normal.  

In June 1958, the veteran reported for a VA examination.  No 
musculoskeletal defects, to include pes planus, were noted.  
In a rating decision dated in July 1958, the RO denied 
service connection for pes planus, noting that it existed 
prior to service and was not symptomatic during service, and 
thus not aggravated during service.  The RO notified the 
veteran of that decision, and of his appellate rights, at his 
address of record.  He did not appeal this decision.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the July 1958 decision consists 
of statements from the veteran and medical evidence.

In his statements, the veteran has reiterated his contentions 
that he did not have symptomatic pes planus prior to service 
and/or that such was symptomatic during service showing 
incurrence or aggravation.  This recounting is not new but is 
instead a retelling of a contention previously considered by 
the RO.  Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
In support of his contention the veteran has resubmitted a 
copy of a service medical examination, which is duplicative 
of a service medical record considered by the RO in 1958.  As 
such, that evidence is also not new.

The non-duplicative medical evidence added to the record is 
in large part immaterial in that because it does not pertain 
to pes planus.  Other medical records added to the record 
show treatment for foot problems related to diabetes mellitus 
rather than pes planus so they are not material.  Finally, 
the one record mentioning pes planus merely includes note of 
a diagnosis of pes planus without any information concerning 
its etiology.  This record is dated many years after service 
discharge and is essentially cumulative since the evidence 
previously of record documented the presence of pes planus.  
Since the record documents the presence of pes planus many 
years after the veteran's discharge from service and provides 
no information concerning the etiology of the disorder, the 
record is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  

Therefore, the Board must conclude that reopening of the 
veteran's claim is not in order.  

Finally, the Board notes that in the rating decision 
currently on appeal, the RO addressed the veteran's claim on 
a de novo basis, notwithstanding the fact that service 
connection for pes planus had been previously denied in the 
unappealed rating decision of July 1958.  Therefore, the 
Board has considered whether the veteran will be prejudiced 
as result of the Board deciding the issue on appeal without 
first remanding it to the RO for proper consideration of the 
claim as a claim to reopen.  Although the RO erred in 
addressing the claim on a de novo basis, it erred in the 
veteran's favor by according the veteran greater 
consideration than was warranted under the circumstances.  As 
discussed above, the RO has adequately notified the veteran 
of the evidence needed to substantiate his claim to reopen.  
Moreover, if on remand the RO were to determine that new and 
material evidence has been submitted to reopen the claim, the 
Board would still be required to determine on its own whether 
new and material evidence has been submitted to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the Board has concluded that the veteran will not 
be prejudiced as a result of the Board deciding the claim to 
reopen without first remanding it for consideration by the RO 
and that a remand for that purpose would only serve to 
further delay resolution of the veteran's appeal with no 
benefit flowing to the veteran.  


ORDER

The Board having that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for pes planus is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

